DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the torque tube coupler of Figures 1-5 (Species I) in the reply filed on February 28, 2022 is acknowledged. Claims 1-6 and 17-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Status of Claims
	Claims 1-20 are pending. Claims 1-6 and 17-20 stand withdrawn as noted above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Garbe).
Regarding claim 7, Garbe discloses a torque tube coupler (see Figure), comprising:
a central ring (3) sized to correspond with an outer dimension of a torque tube (1);
a first set of fingers including one or more first fingers (see annotated Figure 1 below) extending away from a first side of the central ring, each first finger attached to the central ring and shaped to flex radially outward (see page 1, lines 39-64).; and
a first core (6) disposed within the first fingers and angled such that as the first core is in an outer position, the first fingers fit within the torque tube, and when drawn inwards towards the central ring, the first fingers are caused to flex radially outwards away from the first core (see page 1, lines 39-64).

    PNG
    media_image1.png
    364
    701
    media_image1.png
    Greyscale

Figure 1. Annotated Figure of Garbe
Regarding claim 8, Garbe discloses a second set of fingers including one or more second fingers (see annotated Figure 1 above) that extend away from a second side of the central ring in 
a second core (6) disposed within the second fingers and angled such that as the second core is in an outer position, the second fingers fit within the torque tube, and when drawn inwards towards the central ring, the second fingers are caused to flex radially outwards away from the second core (see page 1, lines 39-64).
Regarding claim 11, Garbe discloses one or more locations along the torque tube coupler include a plurality of flexion grooves (see annotated Figure 1 above).

Claims 7, 8, 10, 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,141,016 (Chuang).
Regarding claim 7, Chuang discloses a torque tube coupler (10; see Figures 1-11), comprising:
a central ring (11) sized to correspond with an outer dimension of a torque tube (30);
a first set of fingers including one or more first fingers (formed between slots 23) extending away from a first side of the central ring, each first finger attached to the central ring and shaped to flex radially outward; and
a first core (12) disposed within the first fingers and angled such that as the first core is in an outer position, the first fingers fit within the torque tube, and when drawn inwards towards the central ring, the first fingers are caused to flex radially outwards away from the first core (see column 2, line 44, through column 3, line 4).
Regarding claim 8, Chuang discloses a second set of fingers (formed between slots 23) including one or more second fingers that extend away from a second side of the central ring (11) in a direction opposite to the direction in which the first fingers extend away from the first side of the central ring, each second finger attached to the central ring and shaped to flex radially outward; and
a second core (23) disposed within the second fingers and angled such that as the second core is in an outer position, the second fingers fit within the torque tube, and when drawn inwards towards the central ring, the second fingers are caused to flex radially outwards away from the second core (see column 2, line 44, through column 3, line 4).
Regarding claim 10, Chuang discloses one or more of the first fingers (formed between slots 23) includes at least one of: a surface treatment that includes a roughing agent applied to outer surfaces of the first fingers or a plurality of barbs (24) disposed on the outer surfaces of the first fingers (see, e.g., Figure 2).
Regarding claim 11, Chuang discloses one or more locations along the torque tube coupler (10) include a plurality of flexion grooves (23).
Regarding claim 15, Chuang discloses an inner surface of each of the first fingers (formed between slots 23) that interfaces with an outer surface of the first core (12) includes one or more teeth (21).
Regarding claim 16, Chuang discloses a tab (24) on at least one of the first fingers (formed between slots 23) corresponding to a slot in the torque tube (see, e.g., Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garbe in view of US 6,289,636 (White).
Regarding claim 10, Garbe discloses the torque tube coupler of claim 7, but does not expressly disclose one or more of the first fingers (see annotated Figure 1 above) includes at least one of: a surface treatment that includes a roughing agent applied to outer surfaces of the first fingers or a plurality of barbs (38) disposed on the outer surfaces of the first fingers.
White teaches one or more of the first fingers (30) includes at least one of: a surface treatment that includes a roughing agent applied to outer surfaces of the first fingers or a plurality of barbs disposed on the outer surfaces of the first fingers in order to allow the fingers to bind against the inside of a tube (see column 5, lines 24-27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque tube coupler of Garbe such that one or more of the first fingers includes at least one of: a surface treatment that includes a roughing agent applied to outer surfaces of the first fingers or a plurality of barbs disposed on the outer surfaces of the first fingers, as taught in White, in order to allow the fingers to bind against the inside of a tube.
Regarding claim 16, Garbe discloses the torque tube coupler of claim 7, but does not expressly disclose a tab on at least one of the first fingers (see annotated Figure 1 above) corresponding to a slot in the torque tube (1).
White teaches a tab (38) on at least one of the first fingers (30) corresponding to a slot in a torque tube (54) in order to grip the inside of the tube (see column 5, lines 35-40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque tube coupler of Garbe to include a tab on at least one of the first fingers corresponding to a slot in a torque tube, as taught in White, in order to grip the inside of the tube.

Allowable Subject Matter
Claims 9 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, each of Garbe and Chuang disclose the torque tube coupler of claim 7, but each fails to disclose a bolt disposed below a flat face of the central ring (3 of Garbe, 11 of Chuang) that extends into a middle of the central ring; and a coupling mechanism including at least one of: a cord, a string, a ratchet mechanism, or a zip-tie mechanism that is coupled between the bolt and the first core, wherein tightening the bolt causes the coupling mechanism to draw the first core (6 of Garbe, 12 of Chuang) inwards towards the central ring. Each of Garbe and Chuang utilized a tommy bar structure (see, e.g, Figure 5 of Chuang), and as such, modifying either of Garbe and Chuang to include such a bolt and coupling mechanism would teach away from the intended structure of Garbe and Chuang.
Regarding claims 12-14, each of Garbe and Chuang disclose the torque tube coupler of claim 7, but each fails to disclose a coupling bolt that projects from an outer surface of the central ring (3 of Garbe, 11 of Chuang) into a hollow region within the central ring, wherein the coupling bolt includes one or more cords connecting the first core to the coupling bolt such that tightening the coupling bolt draws the first core (6 of Garbe, 12 of Chuang)  inwards towards the central ring. Each of Garbe and Chuang utilized a tommy bar structure (see, e.g, Figure 5 of Chuang), and as such, modifying either of Garbe and Chuang to include such a bolt and cord structure teach away from the intended structure of Garbe and Chuang.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
March 10, 2022